FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                                July 9, 2020
                         _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
 ROY DEAN TAYLOR,

       Petitioner - Appellant,

 v.                                                            No. 20-4038
                                                      (D.C. No. 2:18-CV-00008-CW)
 STATE OF UTAH,                                                  (D. Utah)

       Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before MATHESON, KELLY, and EID, Circuit Judges.
                  _________________________________

       Roy Dean Taylor, a Utah state prisoner representing himself,1 seeks a certificate of

appealability (“COA”) to challenge the district court’s dismissal of his 28 U.S.C. § 2254

application for a writ of habeas corpus. See 28 U.S.C. § 2253(c)(1)(A) (requiring a COA

to appeal “the final order in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a State court”). He also seeks leave to




       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Because Mr. Taylor is pro se, we construe his filings liberally, but we do not act
as his advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
proceed in forma pauperis (“ifp”). Exercising jurisdiction under 28 U.S.C. § 1291, we

deny both requests and dismiss this matter.

       A state court jury convicted Mr. Taylor of drug offenses that arose from a traffic

stop and a search and seizure. The Utah Court of Appeals affirmed. Mr. Taylor did not

petition the Utah Supreme Court for a writ of certiorari, nor did he apply for state

post-conviction relief.

       Mr. Taylor filed a 28 U.S.C. § 2254 habeas application in the U.S. District Court

for the District of Utah asserting that the traffic stop and the search and seizure were

unconstitutional and that his trial counsel was ineffective. The district court granted the

State’s motion to dismiss the § 2254 application because (1) Mr. Taylor’s claims were

unexhausted and procedurally defaulted, and (2) he had not established an exception to

the procedural bar. The court denied a COA and entered judgment. This appeal

followed.

       We must grant a COA to consider Mr. Taylor’s appeal from the district court’s

dismissal of his § 2254 application. See Miller-El v. Cockrell, 537 U.S. 322, 335-36

(2003). Where, as here, the district court dismissed the application on procedural

grounds, we will grant a COA only if the applicant can demonstrate both “that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       In his brief to this court, Mr. Taylor does not address the district court’s grounds

for dismissing his § 2254 application—failure to exhaust and procedural default. He thus

                                              2
waives any challenge to them. See Toevs v. Reid, 685 F.3d 903, 911 (10th Cir. 2012)

(“Arguments not clearly made in a party’s opening brief are deemed waived.” This rule

applies “even to prisoners who proceed pro se and therefore are entitled to liberal

construction of their filings.” (citations omitted)). Moreover, by not presenting any

argument on these grounds for dismissal, Mr. Taylor has not shown that reasonable

jurists could debate the correctness of the district court’s decision. He therefore is not

entitled to a COA.

       We deny Mr. Taylor’s requests for a COA and to proceed ifp, and we dismiss this

matter.


                                               Entered for the Court


                                               Scott M. Matheson, Jr.
                                               Circuit Judge




                                              3